DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Applicant's amendment filed on 10/30/2020 has been entered.  Claims 1-16 have been amended.  Claims 1-16 are still pending in this application, with claims 1 and 13 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2. 4-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2009/0261705) in view of Chien (US 2007/0230186).
Regarding claim 1, Lai teaches a lighting apparatus (2, Fig. 2), comprising: a rear cover (217, Fig. 2), at least one light emission device (211, Fig. 2), a diffuser screen (214, Fig. 2, Paragraph 0022 specifically calls it a diffuser plate) and assembly and support means comprising a chain device (22, Figs. 2 and 4A) consisting of a plurality of consecutive links (221, Fig. 4A).
Lai fails to explicitly teach each of said links being mechanically connected to the adjacent links.
Chien teaches a chain device (3, Fig. 4) consisting of a plurality of consecutive links (31, Figs, 5 and 6) each of said links being mechanically connected to the adjacent links (Fig. 6 and Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of bending the fixed end tab of Lai as taught by Chien, in order to achieve connection and fixation (Chien, Paragraph 0022).
	
Regarding claim 2, Lai teaches said links are associated with at least one clamping means (Applicants Page 5, lines 19-25 are being used for the means for language and claim 4 below explains that rejection).

Regarding claim 4, Lai teaches said at least one clamping means comprises a tab (2211, Fig. 4A) projecting from the main body (221, Fig. 4A) of the link and comprising a first hole (the 

Regarding claim 5, Lai teaches the light emission device comprises at least one light source (211, Fig. 2) and power supply means (2172 and 216 and 213, Fig. 2) associated with said at least one light source (Fig. 2).

Regarding claim 6, Lai teaches the light emission device comprises light emitting diodes (211, Fig. 2, Paragraph 0022), LEDs, and the power supply means associated with said at least one light source comprise an electronic power supply with output current regulation (Paragraph 0024).

Regarding claim 7, Lai teaches the links of the chain device have a main body (where 221 is pointing to in Fig. 4a) provided with an upper end top of 221, Fig. 4A) and with a lower end (lower end of 221, Fig. 4A).
Lai fails to teach the upper and lower ends comprise mutual engagement means, adapted to allow each link to engage with adjacent links.
Chien teaches the upper (311, Fig. 6, Paragraph 0022) and lower ends (312, Fig. 6, Paragraph 0022) comprise mutual engagement means (314 and 315, Paragraph 0022), adapted to allow each link to engage with adjacent links.


Regarding claim 8, Lai teaches the links of the chain device further comprise means for the engagement with the rear cover and with the screen (Specifically, 217 and 213 are connected via screws and screw holes as shown in Fig 2 and 214 is snap fit/ pressure fit, Paragraphs 0023).

Regarding claim 10, Lai fails to teach the mutual engagement means.
Chien teaches the mutual engagement means comprise a pair of seats (314), each arranged at one end of the main body of the link (Figs. 5 and 6), and a pair of projections (315, Figs. 5 and 6, Paragraph 0022) each arranged at one end of the main body of the link and adapted to engage with said seats (Fig. 6, Paragraph 0022).

Regarding claim 11, Lai teaches the links of the chain device comprise further means for the engagement with external protective elements (2151, Fig.2, Paragraph 0023, Specifically the heat sink corner makes contact with 2151 in a snap fit manner).

Regarding claim 12, Lai teaches the links having fastening slots (2214, Fig. 4A) adapted to engage the external protective element (2151, Fig. 2).
Lai fails to explicitly teach means for the engagement with external protective elements comprise fastening slots adapted to engage with specific pins present on one of the surfaces of the external protective elements.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a protruding ring to the inside surface of the protective element of Lai, in order to ensure that the ring stays in position relative to the groove on the links of the chain.

Regarding claim 13, Lai teaches a method for manufacturing a lighting apparatus (2, Fig. 2) comprising: the realization of a chain (22, Figs. 2 and 4A) comprising a plurality of links (221, Fig. 4A) adapted to allow said links to mutually engage with one another (Fig. 2 and 4A) and means for the engagement with the rear cover (217, Fig. 2) and with the screen (214) of the lighting apparatus; the assembly of the rear cover and of the screen of the lighting apparatus by means of the chain.
Lai fails to explicitly teach a plurality of links having mutual engagement means adapted to allow said links to mutually engage with one another and the closing of the chain by coupling the first and the last link of the chain by means of said mutual engagement means
Chien teaches a plurality of links (3, Fig. 4, Paragraph 0022) having mutual engagement means (314 and 315, Fig. 6, Paragraph 0022) adapted to allow said links to mutually engage with one another and the closing of the chain by coupling the first and the last link of the chain by means of said mutual engagement means (Fig. 4 in view of Fig. 6).


Regarding claim 15, Lai teaches it comprises the fastening in position of the links of the chain by means of the fastening of a hole (the hole shown in 2211, Fig. 4A), present on at least one link of the chain, to a corresponding hole (2171, Fig. 2) obtained in the rear cover (specifically the hole shown in 2211 in Fig. 4A is fastened to the hole 2171 given that the end product is all fastened together into one element).

Allowable Subject Matter
Claims 3, 9, 14, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a lighting apparatus comprising, a rear cover, at least one lighting device, a diffuser screen, a support means comprising a chain device consisting of a plurality of consecutive links each of said leans being mechanically connected to the adjacent links, at least one clamping means comprising at least one hole passing through the link and a clamping cable adaped to engage with said at least one hole or said means for engagement with the rear cover with a pair of seats each arranged at one end of the link as specifically called for the claimed combinations.
The closest prior art, Lai (US 2009/0261705) teaches several elements and their specifics as rejected above.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 2010/0002453) teaches lights sources, lens, backing and chain linked members. Lee teaches several linked members which are held together by a cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC T EIDE/Examiner, Art Unit 2875